IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALBEMARLE U.S., INC., A DELAWARE                         No. 81886
                CORPORATION AUTHORIZED TO DO
                BUSINESS IN THE STATE OF
                NEVADA; AND ITS PARENT
                CORPORATION, ALBEMARLE
                CORPORATION, A VIRGINIA
                CORPORATION,
                                                                            „

                                                                                ILE
                Appellants,
                vs.                                                         MAY 1 8 2022
                JASON KING, P.E., NEVADA STATE                            ELIZABETH A. BROWN
                                                                          RKggPREME COURT
                                                                        OLE
                ENGINEER, DEPARTMENT OF                                sy
                                                                            DEPUTY CLERK
                CONSERVATION AND NATURAL
                RESOURCES, STATE OF NEVADA;
                ESMERALDA MINERALS, LLC, A
                NEVADA CORPORATION; AND ITS
                PARENT COMPANY, PURE ENERGY
                MINERALS, LTD.,
                Res eondeñts.




                                        ORDER OF AFFIRMANCE

                            This is an appeal from a district court order denying
                consolidated petitions for judicial review of decisions by the State Engineer.
                Fifth Judicial District Court, Esmeralda County; Steven R. Kosach, Judge.
                            This appeal involves two decisions by respondent State
                Engineer Jason King, granting a well waiver and extension thereof for two
                wells in the Clayton Valley Hydrographic Basin in Esmeralda County, CV-



SUPREME COURT
     OF
   NEVADA


                                                                                  o2?-1.577
                      7 and CV-8.1 Respondents, Esmeralda Minerals, LLC and its parent
                      company, Pure Energy, LTD. (collectively "Pure Energy"), applied for the
                      waiver and extension_ Appellants Albemarle U.S., Inc. and its parent
                      corporation Albemarle Corporation (collectively "Albemarle) filed petitions
                      for judicial review challenging the State Engineer's decisions, which the
                      district court consolidated and denied.2
                                   When a State Engineer's decision is reviewed, the decision "is
                      prima facie correct, and the burden of proof is upon the party attackine it.
                      NRS 533.450(10); see also Office of State Eng'r v. Morris, 107 Nev. 699, 701,
                      819 P.2d 203, 205 (1991) ("[D]ecisions of the State Engineer are presumed
                      to be correct upon judicial review."). However, "Mil the context of an appeal
                      from a district court order denying a petition for judicial review of a decision
                      made by the State Engineer, this court has the authority to undertake an
                      independent review of the State Engineer's statutory construction, without
                      deference to the State Engineer's determination." Andersen Family Assocs.
                      v. Hugh Ricci, P.E., 124 Nev. 182, 186, 179 P.3d 1201, 1203 (2008).
                      Typically, the State Engineer's "factual determhiations will not be
                      disturbee by the reviewing court on a petition for judicial review as long as
                      they are "supported by substantial evidence." Pyramid Lake Paiute Tribe
                      of Indians v. Washoe Cty., 112 Nev. 743, 751, 918 P.2d 697, 702 (1996).



                            1 We   recount the facts only as necessary for our disposition.

                            2Albemar1e   has filed two subsequent petitions for judicial review,
                      Albemarle U.S., Inc. v. Wilson, Case No. CV-19-5113, and Albemarle U.S.,
                      Inc. v. Sullivan, CV-20-5121. A stipulation for intervention in both cases
                      was filed on January 27, 2021, and no subsequent hearings have been
                      scheduled.

SUPREME COURT
        OF
     NEVADA
                                                             2
101 I947A    efilbo
                                  At the outset, we conclude that the reference to NAC 534.441 in
                      the waiver and its extension appears to be an oversight rather than an
                      intentional reliance on the wrong regulation. Although NAC 534.441 was
                      cited, this clearly was a waiver and extension for an existing well, and thus
                      NAC 534.449, which applies to existing wells, was the intended regulation,
                      as NAC 534.441 only applies to new wells.3
                                  Moreover, the record supports a decision to grant the waiver
                      under NAC 534.449. When he made his decision, the State Engineer
                      possessed the statutorily required form request for the wells, information
                      on the well locations, the well diagrams describing CV-7 and CV-8's
                      construction, well drilling reports from the licensed well driller on the
                      project, and affidavits regarding the parties responsible for CV-7 and CV-8.
                      Pure Eneru provided reasons for why it believed that the wells would be
                      useful to monitor the groundwater, which the State Engineer decided
                      constituted good cause. Given the deference that the State Engineer is
                      afforded under NRS 534.060(7), we will not disturb his decision. We further
                      conclude that CV-7 and CV-8's construction and parameters, and any
                      alleged noncompliance with the regulations Albemarle raises, did not affect
                      the State Engineer's authority to grant the waivers under NAC 534.449 and




                            3NAC 534.441 and NAC 534.449 were both amended in 2020. See
                      Approved Regulation of the State Eng'r, LCB File No. R068-20, 12-29-2020;
                      Approved Regulation of the State Eng'r, LCB File No. R068-20, 12-29-2020.
                      We apply the versions that were in effect during the relevant timeframe.

SUPREME COURT
         OF
      NEVADA
                                                            3
(0.1 1947A    4401D
                    NRS 534.060(7), and thus he appropriately did so.4 Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.5



                                            Parraguirre


                         /.14,t xtt_it;        , J.                     Al4C4--0          , J.
                    Hardesty                                   Stiglich


                              COWN"            , J.                kg...Le/AdeAD , J.
                    Cadish                                     Silver


                                                J.                                         J.
                                                               Herndon




                          4 The instant action and the prior settlement that Pure Energy and
                    Albemarle reference are not "based on the same claims or any part of them
                    that were or could have been brought in the first action," Weddell v. Sharp,
                    131 Nev. 233, 235, 242, 350 P.3d 80, 81, 86 (2015), nor are the issues in the
                    two cases identical, see also, Alcantara ex rel. Alcantara v. Wal-Mart Stores,
                    Inc., 130 Nev. 252, 258-60, 321 P.3d 912, 916-17 (2014) (discussing the first
                    element of the doctrine of issue preclusion), so there is no claim or issue
                    preclusion. Pure Energy also argues that Albemarle is judicially estopped
                    from arguing that CV-7 and CV-8 should be plugged, however in making
                    this argument it relies upon a transcript that this court refused to take
                    judicial notice of, which is not included in the record on appeal, therefore
                    this argument lacks merit. Carson Ready Mix, Inc. v. First Nat'l Bank of
                    Nev., 97 Nev. 474, 476, 635 P.2d 276, 277 (1981) (We cannot consider
                    matters not properly appearing in the record on appeal.").
                           5To the extent the parties additional arguments are not addressed

                    herein, we conclude they do not warrant a different result.

SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    Alp.
                     cc:   Chief Judge, The Fifth Judicial District Court
                           Hon. Steven R. Kosach, Senior Judge
                           Madelyn Shipman, Settlement Judge
                           Squire Patton Boggs LLP
                           Brownstein Hyatt Farber Schreck, LLP/Reno
                           Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                           Attorney General/Carson City
                           Taggart & Taggart, Ltd.
                           Esmeralda County Clerk




SUPREME COURT
         OF

      NEVADA
                                                       5
(0) I 947A    ceM.